       Case 2:16-cv-02017-ACA Document 100 Filed 09/12/19 Page 1 of 6                    FILED
                                                                                2019 Sep-12 AM 11:12
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

Robert Hossfeld, individually and on        )
behalf of all others similarly situated,    )
                                            )
           Plaintiff,                       )
                                            )
v.                                          )   Case No. 2:16-cv-02017-ACA
                                            )
COMPASS BANK,                               )
                                            )
           Defendant.                       )

                        ORDER AND FINAL JUDGMENT

      This matter is before the court on Plaintiff Robert Hossfeld’s unopposed

motion for final approval of class action settlement and motion for attorney’s fees,

expenses, and incentive award. (Docs. 98, 99). The court held a final approval

hearing on August 28, 2019. Having considered the arguments made by counsel

during the hearing and the parties’ submissions, the court ORDERS as follows:

      1.       The Settlement Agreement dated February 8, 2019, including its

exhibits (the “Settlement Agreement”), and the definition of words and terms

contained therein (doc. 98-1) are incorporated by reference in this Order. The terms

of this court’s Preliminary Approval Order (doc. 97) are also incorporated by

reference in this Order.

      2.       This court has jurisdiction over the subject matter of the Action and

over the Parties, including all members of the following Settlement Class certified
        Case 2:16-cv-02017-ACA Document 100 Filed 09/12/19 Page 2 of 6




for settlement purposes in the court’s Preliminary Approval Order:

      SETTLEMENT CLASS: All non-customers of Compass Bank whose
      cell phones Compass Bank had The MSR Group, LLC (“MSR”) call
      for survey purposes, through use of a VOXCO dialer in predictive
      mode, where the call was made on or after December 14, 2012, until
      February 8, 2019 (the “Settlement Period”), limited to calls to phone
      numbers in the final call data provided by MSR. Excluded from the
      Class are: (1) governmental agencies, entities, or judicial officers; and
      (2) any person or entity which properly executes and submits a timely
      request for exclusion from the Class.

      3.     The court finds that the Settlement Agreement is the product of arm’s-

length settlement negotiations between Plaintiff and Class Counsel, and Defendant

Compass Bank (“Compass”).

      4.     The court finds and concludes that Class Notice was disseminated to

members of the Settlement Class in accordance with the terms set forth in the

Settlement Agreement and that Class Notice and its dissemination complied with

this court’s Preliminary Approval Order.

      5.     The court further finds and concludes that the Class Notice and claims

submission procedures set forth in the Settlement Agreement fully satisfy Rule 23

of the Federal Rules of Civil Procedure and due process, constitute the best notice

practicable under the circumstances, and support the court’s exercise of jurisdiction

over the Settlement Class as contemplated in the Settlement and this Order.

      6.     The court finds and concludes that the notice provided by Compass to

the appropriate State and federal officials pursuant to 28 U.S.C. § 1715 fully satisfies

                                         -2-
        Case 2:16-cv-02017-ACA Document 100 Filed 09/12/19 Page 3 of 6




the requirements of that statute.

      7.     A total of one Settlement Class Member submitted a timely and proper

request for exclusion. The court orders that this one individual is excluded from the

Settlement Class. That individual will not be bound by the Settlement Agreement,

and neither will that individual be entitled to any of its benefits.

      8.     The court finally approves the Settlement Agreement and the

Settlement contemplated by the Settlement Agreement, and finds that the terms

constitute, in all respects, a fair, adequate and reasonable settlement as to all

Settlement Class Members in accordance with Rule 23 of the Federal Rules of Civil

Procedure, and directs its consummation pursuant to its terms and conditions. Each

Settlement Class Member is bound by the Settlement Agreement, except for the

individual identified in paragraph 7.

      9.     The court finds that the Settlement Class Members have been

adequately represented by the Class Representative and Class Counsel, that the relief

provided is adequate considering the costs, risks, and delay of trial and appeal, the

effectiveness of the proposed method of distributing relief and method of processing

claims, the terms and timing of payment associated with Plaintiff’s counsel’s request

for attorneys’ fees, and all other relevant factors, and that the Settlement treats Class

Members equitably relative to each other.

      10.    This court DISMISSES this action WITH PREJUDICE, without

                                          -3-
       Case 2:16-cv-02017-ACA Document 100 Filed 09/12/19 Page 4 of 6




costs to any party, except as expressly provided for in the Settlement Agreement.

      11.    Plaintiff and each and every one of the Settlement Class Members

unconditionally, fully, and finally release and forever discharge the Released Parties

from the Released Claims. In addition, any rights of the Class Representative and

each and every one of the Settlement Class Members to the protections afforded

under Section 1542 of the California Civil Code and/or any other similar,

comparable, or equivalent laws, are terminated.

      12.    Each and every Settlement Class Member, and any person actually or

purportedly acting on behalf of any Settlement Class Member(s), is barred from

commencing, instituting, continuing, pursuing, maintaining, prosecuting, or

enforcing any Released Claims (including, without limitation, in any individual,

class or putative class, representative or other action or proceeding), directly or

indirectly, in any judicial, administrative, arbitral, or other forum, against the

Released Parties.

      13.    The Settlement Agreement (including, without limitation, its exhibits),

and any and all negotiations, documents, and discussions associated with it, shall not

be deemed or construed to be an admission or evidence of any violation of any

statute, law, rule, regulation or principle of common law or equity, of any liability

or wrongdoing, by Compass, or of the truth of any of the claims asserted by Plaintiff

in the Action, and evidence relating to the Settlement Agreement shall not be

                                        -4-
         Case 2:16-cv-02017-ACA Document 100 Filed 09/12/19 Page 5 of 6




discoverable or used, directly or indirectly, in any way, whether in the Action or in

any other action or proceeding, except for purposes of enforcing the terms and

conditions of the Settlement Agreement, the Preliminary Approval Order, and/or this

Order.

      14.    If for any reason the Settlement terminates, then certification of the

Settlement Class shall be deemed vacated. In such an event, the certification of the

Settlement Class for settlement purposes or any briefing or materials submitted

seeking certification of the Settlement Class shall not be considered in connection

with any subsequent class certification issues, and the Parties shall return to the

status quo ante in the Action, without prejudice to the right of any of the Parties to

assert any right or position that could have been asserted if the Settlement had never

been reached or proposed to the Court.

      15.    The court GRANTS Class Counsel’s application for fees and costs

(doc. 98), and awards $383,333.33 in attorneys’ fees and $34,221.40 in costs. The

court finds these amounts appropriate, fair and reasonable. The court awards $15,000

as an incentive award for named Plaintiff Robert Hossfeld and finds this amount fair

and reasonable.

      16.    Finding that there is no just reason for delay, the court enters this order

pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.



                                         -5-
       Case 2:16-cv-02017-ACA Document 100 Filed 09/12/19 Page 6 of 6




      17.     The Court retains jurisdiction of all matters relating to the

interpretation, administration, implementation, effectuation, and enforcement of the

Settlement.

      DONE and ORDERED this September 12, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                       -6-
